Case 1:17-cv-00823-MN Document 386 Filed 07/01/20 Page 1 of 3 PageID #: 5407




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH           )
and BIOGEN MA INC.,                 )
                                    )
             Plaintiffs,            )
                                    )                C.A. No. 17-823-MN
    v.                              )                (Consolidated)
                                    )
AMNEAL PHARMACEUTICALS LLC, et al., )
                                    )
             Defendants.            )

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of William F. Lee of WILMER CUTLER PICKERING HALE AND DORR LLP to

represent Plaintiffs Biogen International GmbH and Biogen MA Inc. in this matter. Pursuant to

this Court’s Standing Order effective September 1, 2016, the fee for the above-named attorney

was submitted to the Clerk's Office previously during this calendar year.


                                                 ASHBY & GEDDES

                                                 /s/ Andrew C. Mayo
                                                 ____________________________
                                                 Steven J. Balick (#2114)
                                                 Andrew C. Mayo (#5207)
                                                 500 Delaware Avenue, 8th Floor
                                                 P.O. Box 1150
                                                 Wilmington, Delaware 19899
                                                 (302) 654-1888
                                                 sbalick@ashbygeddes.com
                                                 amayo@ashbygeddes.com

                                                 Attorneys for Plaintiffs Biogen International
                                                 GmbH and Biogen MA Inc.

Dated: July 1, 2020


{01581425;v1 }
Case 1:17-cv-00823-MN Document 386 Filed 07/01/20 Page 2 of 3 PageID #: 5408




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH           )
and BIOGEN MA INC.,                 )
                                    )
             Plaintiffs,            )
                                    )               C.A. No. 17-823-MN
    v.                              )               (Consolidated)
                                    )
AMNEAL PHARMACEUTICALS LLC, et al., )
                                    )
             Defendants.            )


                                           ORDER

         This ____ day of ________________, 2020, the Court having considered the motion for

the admission pro hac vice of William F. Lee to represent Plaintiffs Biogen International GmbH

and Biogen MA Inc. in this action; now therefore,

         IT IS HEREBY ORDERED that counsel’s motion is granted, and that the foregoing

attorney is admitted pro hac vice.



                                                    ___________________________________
                                                    United States District Judge




{01581425;v1 }
Case 1:17-cv-00823-MN Document 386 Filed 07/01/20 Page 3 of 3 PageID #: 5409




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the Commonwealth of

Massachusetts and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this

Court for any alleged misconduct which occurs in the preparation or course of this action. I also

certify that I am generally familiar with this Court’s Local Rules. In accordance with Revised

Standing Order for District Court Fund effective September 1, 2016, I further certify that the

annual fee of $25.00 has been paid to the Clerk of Court, or, if not paid previously, the fee

payment will be submitted to the Clerk’s Office upon the filing of this motion.




Dated: July 1, 2020
                                             William F. Lee
                                             WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                             60 State Street
                                             Boston, MA 02109
                                             (617) 526-6556
                                             william.lee@wilmerhale.com
